DETAILED ACTION                                                                                                                                                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 41 – 60 are pending
Claims 44-50 have been amended/renumbered
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Applicant argues that the Tinianov reference does not teach different units, however, this is a very narrow interpretation of the term “unit”. Applicant merely groups different components that performs different functions into one “same unit”. A unit is a device that performs a specific function that forms part of a mechanism; applicant argues that the Tinianov reference contains multiple components that are part of the same unit, however because the term “a unit” lacks function, it is nothing more than a blanket term. However, the more reasonable interpretation is the sensors making up a sensing unit; the probe/waveguide making up a transmission unit and the control system making up the processing unit, each unit working with other units, e.g., each unit is separate and distinct.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41-43, 45 and 47-60 are rejected under 35 U.S.C. 103 as being unpatentable over Tinianov; Brandon Dillan et al. (United States Patent Publication #US 20060150715; previously cited; hereinafter Tinianov) in view of RINNE JAMES WILLIAM et al. (International Patent Publication #WO 2016204735; previously cited; hereinafter Rinne).
Regarding Claim 41, Tinianov teaches a method for determining the density of insulation (abstract discloses method for determining the density of insulation), the method comprising: 
providing a device (par.39 teaches device 100) comprising: 
a first unit comprising a sound generator (abstract discloses a first unit comprising a sound generator as an acoustic source for emitting sound waves); 
a second unit (par.37 discloses a separate unit) comprising: 
   a sound sensor (par.40 discloses a sound pressure sensor); and 
   a probe that is configured to be inserted into insulation such that the sound sensor is outside of the insulation (Fig.1 and par.39 teach probe as waveguide 120 inserted in insulation 200; Fig.1 shows sound sensors 140 and 142 to be outside of insulation 200) and is configured to detect sound (par.40 teaches sensors 140 and 142 positioned  ,with respect to the waveguide, to detect sound) that is generated by the sound generator outside of the insulation (par.39 and fig.1 disclose acoustic source 110 to be positioned outside of insulation 200) and transmitted through the insulation and the probe to the sound sensor (par.40 teaches detecting transmission between insulation 200 and acoustic source 110, which not only includes the insulation material 200 but also the waveguide 120 which is connected to the sensors 140 and 142); and
a control system configured to (fig.1 discloses a control system comprising the signal generator 112, the amplifier 114 and the analyzer 150): 
   cause the sound generator to generate the sound (Fig.1 and par.39 teach signal generator 112 as the control system that provides a signal and amplifying the signal provided to the acoustic source; par.18 teaches sound generator 110 generating sound with a frequency controlled by the signal generator); and 
   use the sound detected by the sound sensor (par.41 teaches using data from sound sensors; par.38 teaches analyzer using data for processing)
positioning the first unit against the insulation such that the sound generator is outside of the insulation (Fig.1 shows acoustic source 110 outside insulation 200); 
inserting the probe into the insulation such that the sound sensor is outside of the insulation (Fig.1 shows waveguide 120 inserted into insulation 200); 
causing, via the control system, the sound generator to generate sound that travels through the insulation from outside of the insulation (fig.1 shows apparatus 100 configured to cause the acoustic source 110 to generate sound that travels through the waveguide and through the insulation material 200, the sound generated outside the insulation material 200);
detecting, via the sound sensor, the sound that is generated by the sound generator and travels through the inserted probe to the sound sensor (Par.41 teaches analyzer 150 detecting/receiving measurements from sound sensors); and
using, via the control system, the detected sound (par.41 teaches using data from sound sensors; par.38 teaches analyzer using data for processing) 
Tinianov fails to teach that the sound detected by the sound sensor is used to generate an output that represents the density of the insulation.
Rinne teaches
generating an output that represents the density of the insulation (par.73 teaches apparatus 300 being able to display/output insulation density information).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Tinianov to include the teachings of Rinne; which would provide an apparatus and method for use of determining the density of insulation in a building cavity as disclosed by Rinne (par.11).

Regarding claim 42, Tinianov in view of Rinne teaches the method of claim 41, wherein positioning the first unit against the insulation comprises positioning the first unit against a barrier (Tinianov Fig.1 shows acoustic source 110 against a barrier comprised of the waveguide 120 connected to insulation 200, meaning it retains the insulation) that retains the insulation within a cavity (Tinianov par.14 teach insulation within cavity; meaning it retains the insulation). 

Regarding claim 43, Tinianov in view of Rinne teaches the method of claim 42, wherein inserting the probe into the insulation comprises inserting the probe into the cavity (Tinianov fig.1 shows waveguide 120 inserted into cavity of insulation material 200).

Regarding claim 45, Tinianov in view of Rinne teaches the method of claim 41, wherein causing the sound generator to generate the sound comprises causing the sound generator to generate sound having a frequency within the range of 1 kHz to 10 KHz (Tinianov Par.17 teaches a Hertz value of 2000 Hz, which is 2kHz and within the range of 1 kHz to 10 KHz).

Regarding claim 47, Tinianov in view of Rinne teaches the method of claim 41, wherein detecting the sound comprises detecting sound that travels directly from the sound generator to the probe (Tinianov fig.1 shows apparatus 100 configured to detect sound from the acoustic source 110 to the waveguide 120 using sensors 140 and 142).

Regarding claim 48, Tinianov in view of Rinne teaches the method of claim 41, wherein detecting the sound comprises detecting sound that reflects from one or more surfaces of the cavity (Tinianov Par.29 teaches detecting reflected sound).

Regarding claim 49, Tinianov in view of Rinne teaches the method of claim 41, wherein using the detected sound to generate the output comprises: 
determining a degree of attenuation of the detected sound as it travels from the sound generator through the insulation and through the probe to the sound sensor (Rinne par.51 teaches determining a degree of attenuation through apparatus 100); and 
using the determined degree of attenuation to generate the output (Rinne par.11 teaches correlating sound attenuation with insulation density; Rinne par.73 teaches apparatus 300 being able to display/output insulation density information).

Regarding Claim 50, Tinianov in view of Rinne teaches the method of claim 41, wherein using the detected sound to generate the output comprises generating the output using known characteristics of the insulation (Tinianov Par.27 teaches homogeneity within insulation which is a known characteristic). 

Regarding Claim 51, Tinianov in view of Rinne teaches the method of claim 50, further comprising: 
receiving input, from a user interface, representing the known characteristics of the insulation (Rinne par.69 teaches user interface 340 and input data (meaning it is received by the device)); and 
using the received input to generate the output (Rinne par.73 teaches apparatus 300 being able to display/output insulation density information).

Regarding Claim 52, Tinianov in view of Rinne teaches the method of claim 41, wherein positioning the first unit against the insulation comprises positioning the first unit at a first location (Rinne fig.2 and par.47 disclose first unit comprising device 118 at a first location on top), and wherein inserting the probe comprises inserting the probe at a second location (Rinne fig.2 shows probe 112 inserted at a second location), the method further comprising: 
reinserting the probe at a third location (Rinne fig.2 shows probe 114 at a third location) such that the sound sensor is outside of the insulation (Rinne Fig.2 and par.47 teach sound detecting device 118 outside the insulation 20); 
causing, via the control system, the sound generator to generate an additional sound that travels through the insulation from outside of the insulation while the first unit is in the first location (Tinianov fig.1 shows apparatus 100 configured to cause the acoustic source 110 to generate sound that travels through the waveguide and through the insulation material 200, the sound generated outside the insulation material 200; Tinianov fig.1 also shows acoustic source 110, which is part of the 1st unit, to be outside insulation 200); 
detecting, via the sound sensor while the probe is inserted at the third location, the additional sound that is generated by the sound generator and travels through the inserted probe to the sound sensor (Tinianov fig.1 shows sound sensors 140 and 142 configured to detect sound generated by acoustic source and travels to the waveguide(probe) 120); and 
using, via the control system, the detected additional sound to generate another output that represents the density of the insulation (Rinne par.73 teaches apparatus 300 being able to display/output insulation density information).

Regarding Claim 53, Tinianov in view of Rinne teaches the method of claim 41, wherein positioning the first unit against the insulation comprises positioning the first unit at a first location (Rinne fig.2 and par.47 disclose first unit comprising device 116 at a first location on the left), and wherein inserting the probe comprises inserting the probe at a second location (Rinne fig.2 shows probe 114 inserted at a second location), the method further comprising: 
repositioning the first unit at a fourth location such that the sound generator is outside of the insulation (Tinianov fig.1 shows that apparatus 100 can inserted anywhere along the horizontal positional ranges of insulator material 200(in the figure it’s positioned in the central portion of insulation material 200), which would correspond to a plurality of different horizontal locations for apparatus 100, including 1st unit comprising: signal generator 112, amplifier 114, analyzer 150 and acoustic source 110(which is outside of the insulation)); 
causing, via the control system, the sound generator to generate an additional sound that travels through the insulation from outside of the insulation while the first unit is in the fourth location (Tinianov fig.1 shows apparatus 100 configured to cause the acoustic source 110 to generate sound that travels through the waveguide and through the insulation material 200, the sound generated outside the insulation material 200; Tinianov fig.1 also shows acoustic source 110, which is part of the 1st unit, to be outside insulation 200); 
detecting, via the sound sensor while the probe is inserted at the second location, the additional sound that is generated by the sound generator and travels through the inserted probe to the sound sensor (Tinianov fig.1 shows sound sensors 140 and 142 configured to detect sound generated by acoustic source and travels to the waveguide(probe) 120); and 
using, via the control system, the detected additional sound to generate another output that represents the density of the insulation (Rinne par.73 teaches apparatus 300 being able to display/output insulation density information).

Regarding Claim 54, Tinianov in view of Rinne teaches the method of claim 41, wherein using the detected sound to generate the output comprises: 
determining a first duration that elapses between the sound being generated by the sound generator and the sound being detected by the sound sensor (Rinne par.51 teaches determining a duration of sound wave from sound wave source 116 to probe 114); 
comparing the first duration to a second reference duration (Rinne par.51 teaches comparing characteristics of sound wave 122, which includes duration, that reaches probe 114 to the sound wave 122 emitted by sound wave source 116) that corresponds to a duration that elapses between sound being emitted by the sound generator in open air (Rinne fig.2 and par.42 and par.43 teaches sound emitted by sound generator in open air; par.43 teaches letting air escape cavity 14, which in fig.2 contains the sound emitted 122 by sound generator 116 which is in open air) and being detected by the sound sensor after the sound passes through the air (Tinianov Par.41 teaches analyzer 150 detecting/receiving measurements from sound sensors); and 
using results of the comparison to generate the output (Rinne par.73 teaches apparatus 300 being able to display/output information using comparison results).

Regarding Claim 55, Tinianov in view of Rinne teaches the method of claim 41, wherein positioning the first unit against the insulation comprises positioning the first unit at a first location (Rinne fig.2 and par.47 disclose first unit comprising device 116 at a first location on the left), wherein inserting the probe comprises inserting the probe at a second location (Rinne fig.2 shows probe 114 inserted at a second location), and wherein the first location and the second location are separated by a lateral distance within a range of 4 inches to 12 inches (Rinne fig.2 and par.54 teach a distance of 10 inches between probes 112 and 114).

Regarding Claim 56, Tinianov in view of Rinne teaches the method of claim 41, wherein using the detected sound to generate the output comprises: 
determining a first duration that elapses between the sound being generated by the sound generator and the sound being detected by the sound sensor (Rinne par.51 teaches determining a duration of sound wave from sound wave source 116 to probe 114); 
comparing the first duration to a second reference duration that corresponds to a duration (Rinne par.51 teaches comparing characteristics of sound wave 122, which includes duration, that reaches probe 114 to the sound wave 122 emitted by sound wave source 116) that elapses between sound being emitted by the sound generator in open air (Rinne fig.2 and par.42 and par.43 teaches sound emitted by sound generator in open air; par.43 teaches letting air escape cavity 14, which in fig.2 contains the sound emitted 122 by sound generator 116 which is in open air) and being detected by the sound sensor after the sound passes through the air (Tinianov Par.41 teaches analyzer 150 detecting/receiving measurements from sound sensors); and 
using results of the comparison to generate the output (Rinne par.73 teaches apparatus 300 being able to display/output information using comparison results).

Regarding claim 57, Tinianov in view of Rinne teaches 
A device for determining the density of insulation (Tinianov fig.1 discloses a device for determining density of insulation), the device comprising: 
a first unit comprising a sound generator (Tinianov abstract discloses a first unit comprising a sound generator as an acoustic source for emitting sound waves); 
a second unit comprising (Tinianov par.37 discloses a separate unit): 
   a sound sensor (Tinianov par.40 discloses a sound pressure sensor); and 
   a probe that is configured to be inserted into insulation such that the sound sensor is outside of the insulation (Tinianov Fig.1 and par.39 teach probe as waveguide 120 inserted in insulation 200; Fig.1 shows sound sensors 140 and 142 to be outside of insulation 200) and is configured to detect sound (Tinianov par.40 teaches sensors 140 and 142 positioned  ,with respect to the waveguide, to detect sound) that is generated by the sound generator outside of the insulation (Tinianov par.39 and fig.1 disclose acoustic source 110 to be positioned outside of insulation 200) and transmitted through the insulation and the probe to the sound sensor (Tinianov par.40 teaches detecting transmission between insulation 200 and acoustic source 110, which not only includes the insulation material 200 but also the waveguide 120 which is connected to the sensors 140 and 142); and 
a control system configured to (Tinianov fig.1 discloses a control system comprising the signal generator 112, the amplifier 114 and the analyzer 150): 
   cause the sound generator to generate the sound (Tinianov Fig.1 and par.39 teach signal generator 112 as the control system that provides a signal and amplifying the signal provided to the acoustic source; Tinianov par.18 teaches sound generator 110 generating sound with a frequency controlled by the signal generator); and 
   use the sound detected by the sound sensor (Tinianov par.41 teaches using data from sound sensors; par.38 teaches analyzer using data for processing) to generate output that represents the density of the insulation (Rinne par.73 teaches apparatus 300 being able to display/output insulation density information).

Regarding Claim 58, Tinianov in view of Rinne teaches the method of claim 57, wherein the sound generator is configured to generate sound having frequencies within the range of 1 kHz to 10 kHz (Tinianov Par.17 teaches a Hertz value of 2000 Hz, which is 2kHz and within the range of 1 kHz to 10 kHz).

Regarding Claim 59, Tinianov in view of Rinne teaches the method of claim 57, wherein the probe is configured to be inserted into a cavity containing the insulation (Tinianov fig.1 shows waveguide 120 inserted into cavity of insulation material 200; Tinianov par.14 teach insulation within cavity).

Regarding Claim 60, Tinianov in view of Rinne teaches the method of claim 57, wherein the control system is configured to generate output that represents the density of the insulation using known characteristics of the insulation (Tinianov Par.27 teaches homogeneity within insulation which is a known characteristic).

Allowable Subject Matter
Claim 4 allowed.
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 46, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 46,
“… having a duration within the range of 0.25 seconds to 3 seconds.”

Conclusion
        The Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
United States Patent Publication # US 20050268695 Babineau, Francis J. JR. et al. is a system for conducting the on-site measurement of the density or thermal resistance of a material. The system comprises a cavity, a sensor and an analyzer for determining density

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858